



Exhibit 10.3


TRANSUNION
2015 OMNIBUS INCENTIVE PLAN
GRANT NOTICE
RESTRICTED STOCK
[Outside Directors]
TransUnion (the “Company”), pursuant to the TransUnion 2015 Omnibus Incentive
Plan (the “Plan”), hereby grants to the Participant identified below an award
(the “Award”) of the number of shares of Restricted Stock (the “Restricted
Shares”) set forth below. The Award is subject to all of the terms and
conditions as set forth herein, in the Award Agreement (attached hereto), and in
the Plan, all of which are incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
the Plan.
Participant:
[•]
Date of Grant:
[•]
Number of Restricted Shares:
[•]
Vesting Schedule:
100% of the Restricted Shares shall vest and become non-forfeitable, and the
Vesting Period shall lapse with respect to the Restricted Shares, on the first
anniversary of the Date of Grant.
Forfeiture:
The Restricted Shares shall be forfeited to the Company for no consideration as
of the date of any termination of the Participant’s service as a member of the
Board of Directors of the Company (“Director”) if such termination occurs prior
to the time that the Restricted Shares have vested (as set forth above).
Notwithstanding the foregoing, to the extent not then vested, any unvested
Restricted Shares shall vest in full either (a) upon the termination of the
Participant’s service as a Director if such termination is not due to the
Participant’s resignation or removal as a Director at the request of a majority
of the Board, or (b) upon the consummation of a Change in Control prior to a
Termination, effective as of immediately prior to such consummation.

***























--------------------------------------------------------------------------------





THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE WITH
RESPECT TO RESTRICTED STOCK, THE AWARD AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF THE AWARD HEREUNDER, AGREES TO BE BOUND BY THE
TERMS OF THIS GRANT NOTICE, THE AWARD AGREEMENT AND THE PLAN.


TRANSUNION
Participant


By:
Title:
 
















































--------------------------------------------------------------------------------





TRANSUNION
2015 OMNIBUS INCENTIVE PLAN
AWARD AGREEMENT WITH RESPECT TO
RESTRICTED STOCK
Pursuant to the Grant Notice with respect to Restricted Stock (the “Grant
Notice”) delivered to the Participant (as defined in the Grant Notice), and
subject to the terms of this Award Agreement (including any addenda or exhibits)
(this “Award Agreement”) and the TransUnion 2015 Omnibus Incentive Plan (the
“Plan”), TransUnion (the “Company”) and the Participant agree as follows.
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan.
1.Grant of Shares of Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock (the “Restricted Shares”) provided in the
Grant Notice.
2.Vesting. Subject to the conditions contained herein and in the Plan, the
Restricted Shares shall vest and become non-forfeitable, and the Vesting Period
shall lapse, as provided in the Grant Notice.
3.Settlement of Awards. The provisions of Section 9(d) of the Plan are
incorporated herein by reference and made a part hereof..
4.Treatment of Restricted Shares Upon Termination. Except as provided in the
Grant Notice, the provisions of Section 9(c)(ii) of the Plan are incorporated
herein by reference and made a part hereof.
5.Confidentiality. Participant acknowledges and agrees that: the Company Group
and its Affiliates are engaged in highly competitive businesses; the Company
Group and its Affiliates are have developed and acquired Confidential
Information (as defined below) at great effort and significant expense; the
Company Group and its Affiliates are have made reasonable and substantial
efforts to maintain the confidentiality of their respective Confidential
Information; the Confidential Information that Participant will help develop
and/or have access to is critical to the success and survival of the Company
Group and its Affiliates, and their respective ability to compete, and it could
be used by a competitor in a manner that would irreparably harm the competitive
position of the Company and/or one or more of its Affiliates in the marketplace.
To protect the goodwill of the Company Group and its Affiliates, to protect the
investment made by the Company Group and its Affiliates in its Service
Providers, to protect the Confidential Information of the Company Group and its
Affiliates, and as a material consideration and inducement to the Company to
retain Participant as a director of the Company, in addition to any other
confidentiality obligation under any other agreement with any member of the
Company Group, pursuant to any applicable policy of the Company Group, or under
applicable law, the Company and the Participant hereby agree as follows:
(a)During Participant’s tenure as a director of the Company and at all times
thereafter, Participant will hold all Confidential Information in the strictest
confidence, and Participant will not use, disclose, reveal, publish or make
available to any person or any firm, company or other entity any Confidential
Information, except (i) to the extent required to perform Participant’s duties
as a director of the Company and (ii) following delivery of prior written notice
to the Company (to the extent permitted under applicable law), if the release of
such Confidential Information is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction, in each case in a manner consistent with
Participant’s fiduciary and statutory duties as a director. The Participant
shall cooperate with any attempt by the Company to obtain a protective order or
similar treatment with respect to any such subpoena or other court order.





--------------------------------------------------------------------------------





(b)Following the Participant’s Termination, the Participant shall (i) cease and
not thereafter commence use of any Confidential Information or intellectual
property (including without limitation, any patent, invention, copyright, trade
secret, trademark, trade name, logo, domain name or other source indicator)
owned or used by any member of the Company Group, (ii) immediately destroy,
delete or return to the Company, at the Company’s option, all originals and
copies in any form or medium in the Participant’s possession or control that
contains Confidential Information or otherwise relates to the business of the
Company Group, except that the Participant may retain those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information, and (iii) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which the
Participant is or becomes aware.
(c)All Confidential Information shall remain the sole and exclusive property of
the Company. Nothing in this Award Agreement shall be construed as granting
Participant or any other Person any right, title or interest in or to the
Confidential Information.
(d)“Confidential Information” means any trade secret or confidential or
proprietary business information of the Company Group or any of their respective
Affiliates (whether or not such Confidential Information has been conceived,
originated, discovered or developed in whole or in part by Participant).
Confidential Information includes, but is not limited to: information concerning
the Company’s, any member of the Company Group’s, or any of their respective
Affiliates’ business plans, operations, products, strategies, marketing, sales,
pricing, inventions, designs, costs, legal strategies, finances, employees,
customers, prospective customers, licensees, licensors, or authors or other
contributors; information received from third parties under confidential
conditions; or other financial, commercial, business, technical or marketing
information concerning the Company, the Company Group, or any of their
respective Affiliates, or any of the products or services made, developed,
offered or sold by the Company, the Company Group, or any of their respective
Affiliates. Confidential Information does not include knowledge or information
that was known to Participant prior to Participant’s appointment as a director
of the Company, or knowledge or information that is in the public domain or
generally available to the public (except if the knowledge or information is in
the public domain or generally available to the public because of Participant’s
willful or negligence conduct).
6.Company; Participant.
(a)The term “Company” as used in this Award Agreement shall include the Company
and its subsidiaries.
(b)Whenever the word “Participant” is used in any provision of this Award
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Restricted Shares may be transferred in accordance with the Plan, the word
“Participant” shall be deemed to include such person or persons.
7.Non-Transferability. The Restricted Shares are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Except as otherwise provided herein, no assignment or transfer of the
Restricted Shares, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Restricted Shares shall terminate and become of no
further effect.
8.Rights as Stockholder; Additional Agreements. Upon the execution and delivery
of this Award Agreement, the Restricted Shares shall be transferred to the
Participant and the Restricted Shares shall be registered to the name of the
Participant in the books and records of the Company, subject to the terms of the
Plan and this Award Agreement. The Participant shall have all rights of a
shareholder, including the right to vote the Restricted Shares and to receive
ordinary dividends payable with respect to the Restricted Shares from the date
of this Award Agreement. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, the Award or the
settlement of the Award to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and





--------------------------------------------------------------------------------





to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
9.Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a prt hereof; provided, that the Committee may
allow a withholding of shares in excess of the minimum required statutory
liability if the Committee determines that such excess withholding would not
result on adverse accounting consequences.
10.Clawback/Repayment. The Award shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (1) any
clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time, and (2) applicable law. In
addition, if the Participant receives any amount in excess of the amount that
the Participant should have otherwise received under the terms of or with
respect to the Award for any reason (including, without limitation, by reason of
a financial restatement, mistake in calculations or other administrative error),
the Committee may provide that the Participant shall be required to repay any
such excess amount to the Company.
11.Detrimental Activity. Notwithstanding anything to the contrary contained in
the Plan, the Grant Notice or this Award Agreement, if at any time prior to the
time that the Restricted Shares have vested or within one (1) year thereafter,
the Participant has engaged or engages in any Detrimental Activity, the
Committee may, in its sole discretion, (1) cancel any or all of the Restricted
Shares, and (2) the Participant will forfeit any after-tax gain realized on the
vesting or sale of such Restricted Shares, and repay the gain to the Company.
12.Notice. Every notice or other communication relating to this Award Agreement
between the Company and the Participant shall be in writing, and shall be
mailed, transmitted or delivered to the party for whom it is intended at such
physical or electronic (e-mail) address as may from time to time be designated
by such party in a notice mailed or delivered to the other party as herein
provided; provided that, unless and until some other address be so designated,
all notices or communications by the Participant to the Company shall be mailed,
transmitted or delivered to the Company at its principal executive office, to
the attention of the Company Secretary, and all notices or communications by the
Company to the Participant may be given to the Participant personally or may be
mailed or transmitted to the Participant at the Participant’s last known address
or e-mail address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.
13.No Right to Continued Service. This Award Agreement does not confer upon the
Participant any right to continue as a service provider to the Company.
14.Binding Effect. This Award Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto, and each member
of the Company Group, and each of their respective Affiliates, shall have the
right to enforce Section 4 hereof.
15.Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Award Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification may be consented to on the Company’s behalf by the Committee. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
16.Governing Law; Forum; Jury Trial.
(a)Governing Law; Forum. This Award Agreement shall be construed and interpreted
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Award Agreement, the Grant Notice or the Plan to the





--------------------------------------------------------------------------------





contrary, if any suit or claim is instituted by the Participant or the Company
relating to this Award Agreement, the Grant Notice or the Plan, the Participant
hereby submits to the exclusive jurisdiction of and venue in the courts of
Delaware.
(b)WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AWARD AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL), THE COMPANY AND PARTICIPANT EACH
EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING
RELATING TO OR ARISING IN ANY WAY FROM THIS AWARD AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.
17.Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Award Agreement, the Plan
shall govern and control.
18.Section 409A. It is intended that the Award granted hereunder shall be exempt
from Section 409A of the Code pursuant to the “short-term deferral” rule
applicable to such section, as set forth in the regulations or other guidance
published by the Internal Revenue Service thereunder. The Company does not
guarantee any particular tax effect with respect to the Award.


*    *    *





